Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 28 October 1824
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


My dear friend
Richmond
october 28 — 24
Here I am Arrived in the fond Expectation to See of Sunday morning, But find myself once more disappointed in my Eagerness to Reach Monticelo; the kindness of our friends on the Road will Make the Journey less Expeditious than I Had intended it, and the  Great Business of the elections on Monday Has Coincided with those preparations to make it inconvenient for many to receive us on that day. I have been obliged to yeld to Representations, and Contented Not to depart before  Monday Morning So as to be thursday with You. a Happy day for me, my dear friend.I Have Communicated to My Young friends Your kind invitation: they are Highly obliged to mrs Randolph and to You: They ought to Have been at Richmond by  this time: Some Steam boat arrangements Have delay’d them and the ladies of their party: My Way of travelling does not admit female Companions: But Miss Wright and Her Sister Camilla will in a very few days avail themselves of the invitation which they Value the most in both Hemispheres.You write me that our friend Mr Madison will Come to Monticelo. I fear mr Monroe is gone to Albermarle. However Happy and Grateful I am, amidst the Welcome I Receive, my impatience to see You makes me greatly Regret Every delay. This time, at last, I don’t  think it possible to be disappointed in My Hopes for thursday. present my Respects to mrs Randolph, Receive those of My two Companions; adieu, my dear friend; à jeudiLafayette